DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 6/30/2021.
Applicant’s amendments are sufficient to overcome the drawings objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the claims objections set forth in the previous office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “at least the at least first” to –the at least first- in ll. 22.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “said first and second” to –said at least first and second- in ll. 24.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “duodenal mucosa” to –the duodenal mucosa- in ll. 26.  Appropriate correction is required.
Claim 145 is objected to because of the following informalities:  amend “of fluid” to –of the ablative fluid- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 36-41, 44-45, 83-85, 97, 103, 108, 144-145, 157, 163 & 165 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a fixed amount of an ablative fluid”, “a thermal dose of energy”, “a portion of target tissue”, “at least first and second fixed amounts of the ablative fluid”, “first and second thermal doses of energy”, and “first and second portions of target tissue”.  It is unclear if the “fixed amount”(s), “thermal dose”(s), and/or “portion(s) of target tissue” recited later in the claim are the same as or different from those recited first.  Claim 36 recites “the first portion of target tissue” and “the first fixed amount of ablative fluid”, claim 39 recites “the first portion of target tissue”, and claim 41 recites “the first fixed amount of ablative fluid” and “the thermal dose of energy” and thus are also indefinite for the same rationale. 
Claims 36-41, 44-45, 83-85, 97, 103, 108, 144-145, 157, 163 & 165 depend from claim 1 and are thus also rejected. 
Claim 85 recites the limitation “wherein the cooling fluid comprises a fluid at a temperature less than 37C”. Since claim 83, upon which claim 85 depends, recites the limitation “wherein the system is constructed and arranged to deliver a cooling fluid to the expandable reservoir”, “cooling fluid” is not positively recited.  Thus, it is unclear how claim 85 further limits claim 83 since claim 85 provides no further structure, either implicitly or explicitly. 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 85 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 85 recites the limitation “wherein the cooling fluid comprises a fluid at a temperature less than 37C”. Since claim 83, upon which claim 85 depends, recites the limitation “wherein the system is constructed and arranged to deliver a cooling fluid to the expandable reservoir”, “cooling fluid” is not positively recited.  Thus, claim 85 fails to further limit claim 83 since claim 85 provides no further structure, either implicitly or explicitly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 36-41, 44-45, 83-85, 97, 103, 108, 144-145, 157, 163 & 165  is/are rejected under 35 U.S.C. 103 as being unpatentable over Quint (5,084,044, previously cited) in view of Sepetka et al. (2002/0169473), Wallsten (5,957,962, previously cited), and Levin (WO 2013/030655 or 2014/0371736, support in PCT/US2013/028082 and 61/603475, citations provided for the PGPUB, previously cited). 
Concerning claim 1, as illustrated in Fig. 1, Quint discloses a system for treating a patient (thermal ablation apparatus 10 for performing controlled thermal ablation of tissue within a cavity of the body; Col. 1, ll. 58-68) comprising: 
an elongate shaft comprising a distal portion, a proximal portion, and single fluid exchange lumen therebetween (catheter 12 has distal 24 and proximal 28 portions and one lumen 30; Col. 4, ll. 58-68) having a single lumen attachment port, wherein the elongate shaft is constructed and arranged to be introduced into a duodenum of the patient (catheter 12 is placed into the body cavity and is capable of being introduced into a duodenum of a patient; Col. 5, ll. 8-35 & 27-35); 
an expandable reservoir positioned on the elongate shaft distal portion, wherein the expandable reservoir is constructed and arranged to receive a fixed amount of an ablative fluid from the single fluid exchange lumen and to deliver a thermal dose of energy to a portion of target tissue comprising duodenal mucosa (thermally conductive inflatable means 32 is operatively coupled to distal end 24 of catheter 12 and capable of being expanded to have an interior size 36 having a preselected shape and volume from a collapsed position when filled with a fixed amount ; 
a fluid delivery assembly (means located external to and operatively coupled to the catheter means for transporting the heated fluid through the catheter; Col. 9, ll. 6-18) comprising a pumping assembly, a manifold, and a single manifold attachment port connecting the pumping assembly to the expandable reservoir via the single lumen attachment port and the single fluid exchange lumen; and 
an energy delivery unit (EDU) including an ablative fluid reservoir (fluid is heated prior to passing into the inflatable means 32 and inherently comprises a reservoir; Col. 5, ll. 8-26); 
wherein the manifold is configured to selectively (1) deliver the ablative fluid from the ablative fluid reservoir through the single manifold attachment port via the single lumen attachment port and the single fluid exchange lumen to the expandable reservoir (inherent fluid delivery assembly passes a predetermined volume of heated fluid 26 from the proximal end 28 through the catheter 12 into the inflatable means 32 to ablate tissue; Col. 6, ll. 49-61) and (2) remove the ablative fluid from the expandable reservoir through the single fluid exchange lumen, the single lumen attachment port, and the single manifold attachment port to the evacuation reservoir (inherent fluid delivery assembly removes the heated fluid 12 from the inflatable means 32; Col. 6, ll. 62-63, Col. 7, ll. 1-4); 
wherein the ablative fluid reservoir is configured to provide at least a first fixed amount of the ablative fluid to the fluid delivery assembly and the evacuation reservoir is configured to receive at least the at least first and second fixed amounts of the ablative fluid from the fluid delivery assembly, wherein said first fixed amount of the ablative fluid may be delivered to and removed from the expandable reservoir to deliver a first dose of energy to a first and portion of target tissue comprising duodenal mucosa (a predetermined volume of heated fluid 26 is delivered and removed from inflatable means 32; Col. 3, ll. 23-36, Co.. 6, ll. 49-63). 
Quint fails to disclose the single fluid exchange lumen having a single lumen attachment port, the fluid delivery assembly comprising a manifold, and a single manifold attachment port connecting to the expandable reservoir via the single lumen attachment port and the single fluid exchange lumen, an evacuation reservoir which are fluidly connected to the manifold and, wherein the ablative fluid reservoir and the evacuation reservoir are separate from each other; wherein the manifold is configured to selectively (1) deliver the ablative fluid from the ablative fluid reservoir through the single manifold attachment port via the single lumen attachment port and the single fluid exchange lumen to the expandable reservoir and (2) remove the ablative fluid from the expandable reservoir through the single fluid exchange lumen, the single lumen attachment port, and the single manifold attachment port to the evacuation reservoir.  However, Sepetka et al. disclose a system for treating a patient (2) comprising an elongate shaft (10) comprising a distal portion, a proximal portion, and a single fluid exchange lumen (28) and an expandable reservoir (4) positioned on the elongate shaft 

    PNG
    media_image1.png
    463
    631
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint such that the single fluid exchange lumen having a single lumen attachment port, the fluid delivery assembly 
Quint in view of Sepetka fail to disclose the fluid delivery assembly also comprising a pumping assembly connecting to the single manifold attachment port and fluidly connected to both the ablative and evacuation reservoirs.  However, in an alternative embodiment, Quint discloses a fluid delivery assembly comprising a pumping assembly (124) connecting to a manifold attachment port (100) and fluidly connected to an expandable reservoir (32) that can both supply ablative fluid and reverse operation to withdraw ablative fluid.   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka such that the fluid delivery assembly also comprising a pumping assembly connecting to the single manifold attachment port and fluidly connected to both the ablative and evacuation reservoirs in order to provide the benefit of a means for precisely controlling fluid flow rates to and from the expandable reservoir and a means 
Quint in view of Sepetka fail to disclose the ablative fluid reservoir is configured to provide at least a second fixed amount of the ablative fluid to the fluid delivery assembly and the evacuation reservoir is configured to receive at least the at least second fixed amount of the ablative fluid from the fluid delivery assembly; and wherein the second fixed amount of the ablative fluid may be delivered to and removed from the expandable reservoir to sequentially deliver a second thermal dose of energy to a second portion of target tissue comprising duodenal mucosa.  However, Levin discloses a system for treating a patient comprising an elongate shaft (110) comprising a distal portion, a proximal portion, and a fluid exchange lumen (160) and an expandable reservoir (120) positioned on the elongate shaft distal portion.   Levin further discloses ablative fluid (hot fluid) and evacuation (extraction fluid) reservoirs (150), the ablative fluid reservoir is configured to provide at least first and second fixed amounts of the ablative fluid to the fluid delivery assembly and the evacuation reservoir is configured to receive at least the at least the first and second fixed amounts of the ablative fluid from the fluid delivery assembly; and wherein said first and second fixed amounts of the ablative fluid may be delivered to and removed from the expandable reservoir to sequentially deliver first and second thermal doses of energy to first and second portions of target tissue comprising duodenal mucosa.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka such that the ablative fluid reservoir is configured to provide at least a second fixed amount of the ablative fluid to the fluid 
Concerning claim 36, Quint discloses the system (10) is constructed and arranged to maintain the expandable reservoir (32) in contact with the first portion of target tissue for less than a maximum time period while the first fixed amount of ablative fluid (26) is maintained within the expandable reservoir (32) (Col. 5, ll. 8-26, Col. 8, ll. 11-21). 
Concerning claim 37, Quint discloses the maximum time period comprises a time period less than or equal to 10 seconds (i.e., pump 124 can be reversed at any time if rapid withdrawal is required due to an undesired condition/emergency situation) (Col. 8, ll. 11-21). 
Concerning claim 38, Quint discloses the maximum time period comprises a time period less than or equal to 6 seconds (i.e., pump 124 can be reversed at any time if rapid withdrawal is required due to an undesired condition/emergency situation) (Col. 8, ll. 11-21).
Concerning claim 39, Quint discloses the system (10) is constructed and arranged to maintain the expandable reservoir (32) in contact with the first portion of 
Concerning claim 40, Quint discloses a predetermined time period of about 30 seconds to about 10 minutes and that shorter times are associated with higher temperatures (Col. 4, ll. 14-54), but Quint fails to disclose the pre-determined time period comprises a period of at least 0.5 seconds and no more than 10 seconds. However, Levin further discloses the system (100) constructed to maintain the expandable reservoir (120) in contact with the first portion of target tissue for a pre-determined time period while the first fixed amount of ablative fluid is maintained within the expandable reservoir (120), the pre-determined time period comprising a period of at least 0.5 seconds and no more than 10 seconds.  At the time the invention was effectively filed, it would have bene obvious to one of ordinary skill in the art to modify the invention of Quint such that the pre-determined time period comprises a period of at least 0.5 seconds and no more than 10 seconds in order to provide the benefit of a higher temperature ablative fluid provided for a shorter period of time such that the thermal dose is an energy delivered based on time-averaged temperature control over a time period as taught by Levin. ([0015-0016])
Concerning claim 41, Quint discloses the system is constructed and arranged to (1) stop delivery of the first fixed amount of ablative fluid (26) to the expandable reservoir (32) or (2) stop the delivery of the thermal dose of energy (26) from the expandable reservoir (32) (Col. 3, ll. 23-36, Col. 6, ll. 49-63).
Concerning claim 44, Quint discloses the system is constructed and arranged to deliver a neutralizing fluid into the expandable reservoir (32) to reduce effects of the first 
Concerning claim 45, Quint in view of Sepetka et al. and Levin disclose the system is constructed and arranged to remove a majority of the first fixed amount of ablative fluid prior to delivering the neutralizing fluid into the expandable reservoir (i.e., pump 124 of Quint can be operated in reverse to remove ablative fluid 26 and valve 26 of Sepetka et al. before delivering neutralizing fluid of Levin).  
Concerning claim 83, Quint discloses the system is constructed and arranged to deliver a cooling fluid to the expandable reservoir (32) (i.e., proximal end of Quint is capable of being connected to a cooling fluid source). Further, Levin further discloses the system (100) is constructed and arranged to deliver a cooling fluid (cooling fluid) into the expandable reservoir (120).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin to further comprise a neutralizing fluid source such that the system is constructed and arranged to deliver a cooling fluid into the expandable 
Concerning claim 84, Quint/Quint in view of Sepetka et al. and Levin a system constructed and arranged to deliver a fixed amount of the cooling fluid (see rejection of claim 83). 
Concerning claim 85, Quint/Quint in view of Sepetka et al. and Levin a system constructed and arranged to deliver the cooling fluid that is a fluid at a temperature less than 37°C (see rejection of claim 83).  Levin further discloses the cooling fluid comprises a fluid at a temperature less than 37°C ([0194]). 
Concerning claim 97, Quint in view of Sepetka et al. and Levin fail to disclose the elongate shaft comprises a length of at least 100 cm.  However, Levin further discloses the elongate shaft comprises a length of at least 100 cm.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the elongate shaft comprises a length of at least 100 cm in order to provide the benefit treating appropriate target tissue as taught by Levin. ([0102], [0195])
Concerning claim 103, Quint in view of Sepetka et al. and Levin fail to disclose the elongate shaft is constructed and arranged to be advanced through a body lumen over a guidewire. However, Levin further discloses the elongate shaft is constructed and arranged to be advanced through a body lumen over a guidewire (371).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the elongate shaft comprises a length of at least 100 cm in order to provide the benefit of 
Concerning claim 108, Quint disclose the elongate shaft (12) comprises an insulating element (20) (Col. 4, ll. 58-68; Fig. 1).
Concerning claim 144, Quint in view of Sepetka et al. and Levin disclose the single fluid exchange lumen (30 of Quint; Fig. 1) comprises a valve (26 of Sepetka et al.; Fig. 1).
Concerning claim 145, Quint in view of Sepetka et al. and Levin fail to disclose the valve is constructed and arranged to close when a pressure of fluid in the single fluid exchange lumen is below a first threshold pressure.  However, Levin further discloses a valve in communication with the fluid exchange lumen that can be configured to control entry of fluid into an area and/or maintain pressure of fluid within an area.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the valve is constructed and arranged to close when a pressure of fluid in the single fluid exchange lumen is below a first threshold pressure in order to provide the benefit of maintaining pressure of fluid within an area as taught by Levin. ([0203])
Concerning claim 157, Quint in view of Sepetka et al. and Levin fail to disclose the expandable reservoir comprises a wall thickness of less than or equal to .002".  However, Levin further discloses the expandable reservoir (120) comprises a wall thickness of less than or equal to .002". At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of 
Concerning claim 163, Quint in view of Sepetka et al. and Levin fail to disclose the expandable reservoir comprises an expanded diameter of at least 22 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quint in view of Sepetka et al. and Levin such that the expandable reservoir comprises an expanded diameter of at least 22 mm is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 165, Quint in view of Sepetka et al. and Levin fail to disclose the expandable reservoir comprises a cylindrical portion with a relatively uniform diameter.  However, Levin further discloses an alternative shape for an expandable reservoir (322b) ([0216]; Fig. 19).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quint in view of Sepetka et al. and Levin such that the expandable reservoir comprises a cylindrical portion with a relatively uniform diameter as taught by Levin is of whatever desired or expedient form or shape, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
claim 185, while Quint discloses that the flow rates of ablative fluid can be precisely controlled (Col. 4, ll. 3-9), Quint in view of Sepetka et al. and Levin fail to disclose the fluid delivery assembly is constructed and arranged to provide the ablative fluid to the expandable reservoir at a flow rate of at least 2000ml/min.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quint in view of Sepetka et al. and Levin such that the fluid delivery assembly is constructed and arranged to provide the ablative fluid to the expandable reservoir at a flow rate of at least 2000ml/min, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 256, Quint in view of Sepetka et al. and Levin fail to disclose the fluid delivery assembly comprises a syringe.  However, Levin further discloses the fluid delivery assembly to comprise a syringe (150).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Quint in view of Sepetka et al. and Levin such that the fluid delivery assembly comprises a syringe in order to provide the benefit of controlling injection of a precise mass of fluid as taught by Levin. ([0121])

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.
The Examiner notes that claim 41 seems to be reciting the same limitation in (1) and (2) since the “first fixed amount of ablative fluid” is a “thermal dose of energy”. 
The Examiner notes that the claims fail to specifically recite any type of controller to perform the functional language recited in claims 36-41 & 45.
The Examiner notes that the “neutralizing fluid” and “cooling fluid” are not positively claimed as fluid supplies in the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794